





CITATION: Antrim
          Truck Centre Ltd. v. Ontario (Transportation), 2011 ONCA 419



DATE: 20110602



DOCKET:
          C52101



COURT OF
          APPEAL FOR ONTARIO



Doherty,
          Watt and Epstein JJ.A.



BETWEEN



Antrim Truck Centre Ltd.



Claimant
          (Respondent/
Appellant
          by way of cross-appeal)




and



Her Majesty
          the Queen in right of The Province
          of Ontario, as represented by the Minister of
          Transportation




Respondent
          (Appellant/
Respondent by way of cross-appeal)




Douglas
          R. Adams, for the respondent/appellant by way of cross-appeal

Leonard Marsello and William
          MacLarkey, for the appellant/respondent by way of cross-appeal



Heard: November 15, 2010



On appeal from the Order of the Divisional Court (Wilson,
          Hill and Lax JJ.), dated January 14, 2010, with reasons by Wilson J. and
          reported at (2010), 100 O.R. (3d) 425.



Epstein J.A.:



I.         OVERVIEW

[1]

In September 2004, the
    Province of Ontario completed a new four-lane section of Highway 417 near the
    Hamlet of Antrim, close to Ottawa. The reason for this undertaking was public
    safety.  The new highway rerouted traffic
    away from Highway 17, the use of which had exceeded its design capacity.  This over-use was causing so many accidents
    that the particular portion of Highway 17 in issue had acquired the name,
    "the killer highway".

[2]

This appeal involves
    the effect of the new Highway 417 on a truck stop, owned by the respondent,
    Antrim Truck Centre Ltd., which was, at the time the new portion of Highway 417
    was built, located on the affected part of Highway 17.

[3]

Antrim took the
    position that the undertaking severely impeded the road access to the truck
    stop and therefore substantially interfered with its use and enjoyment of its
    property.  As a result, Antrim applied to
    the Ontario Municipal Board (the OMB) for a determination of the compensation
    to which it was entitled from the appellant, Her Majesty the Queen in right of
    Ontario, as represented by the Minister of Transportation (the
    "MTO"), for injurious affection under the
Expropriations Act,
R.S.O. 1990, c. E.26. Antrim claimed
    compensation of $8,224,671 for business damages including the costs it
    incurred in relocating the truck stop to nearby Arnprior shortly after the new
    Highway 417 opened.

[4]

The OMB, in its order
    of January 9, 2009, awarded Antrim damages of $393,000

for injurious affection.

[5]

The MTO appealed that
    order to the Divisional Court and Antrim cross-appealed the amount of the
    award. The decision was affirmed on appeal: (2010), 100 O.R. (3d) 425.

[6]

On its appeal from the
    decision of the Divisional Court, with

the
    leave of this

court, the MTO advances
    two main arguments.  First, it submits
    that the Divisional Court erred in upholding the OMB's finding that Antrim had
    made out the tort of nuisance, a necessary element of its claim based on injurious
    affection.  Second, the MTO contends that
    the Divisional Court erred in upholding the OMBs finding that the interference
    with the Antrim land was the result of the construction of Highway 417 rather
    than its use, also a necessary element of its claim.

[7]

In its cross-appeal,
    Antrim contends that restitution principles should apply to allow it to recover
    its construction and relocation costs as business damages under s. 1(1)(b) of
    the
Expropriations Act.


[8]

For the reasons that
    follow, I would allow the appeal.  While
    it is not necessary to consider the cross-appeal in these circumstances, I
    would dismiss the cross-appeal.

II.        THE
    FACTS

[9]

The facts are not in
    dispute.

[10]

In 1978, Mr. and Ms.
    Cameron, as shareholders of Antrim, purchased the truck stop property from Ms.
    Cameron's mother.  In the first few
    years, the Camerons lived in a trailer on the property and operated a small gas
    bar, restaurant and store frequented by truck drivers.  Over the years, the Camerons hard work paid
    off.  By the time Highway 417 opened, the
    business had become highly successful and included a restaurant, bakery, gift
    shop, gas bar, offices, truck sales, leasing and service centre and diesel fuel
    bar.

[11]

In 2003, its final
    full year of operation at the original location, the business generated gross
    revenue of over $15,000,000 and employed more than 100 people.

[12]

In 1978, when the
    Camerons acquired the property, they knew that the MTO was considering the
    construction of a new highway, the exact location of which had not been
    finalized.

[13]

The MTO was sensitive
    to the impact a change in the highway configuration might have on Antrims
    business. During the planning phase of the new highway, MTO officials discussed
    with the Camerons proposals for the alignment of the new road. The minutes of
    these meetings demonstrate that while the Camerons understood that a change was
    necessary, they were concerned about the survival of their business and what
    compensation might be available to them for any loss they suffered as a result
    of the new highway.

[14]

Ultimately, the MTO
    adopted a plan to construct the new highway approximately 500 metres to the
    south of the Antrim property.  For six
    weeks during the construction process, Highway 17 was blocked east of Antrims
    property, but access to the property remained available via Regional Road 20,
    the route currently used to access the Antrim site from Highway 417.

[15]

In September 2004, the
    MTO completed and opened the new section of Highway 417. Highway 17 was merged
    with Grants Side Road one and a half kilometres to the east.  Attached to these reasons and marked as
    Schedule A, is a map showing the town of Antrim, the Antrim site and Highway
    417 together with the driving distances between Highway 417 and the Antrim site
    for motorists travelling either east or west on the highway.

[16]

As can be seen from this
    map, the construction of the new highway and the merger of Highway 17 and
    Grants Side Road affected the access to the Antrim property.  Traffic travelling either east or west on
    Highway 417 can now access the site by turning off onto Regional Road 20 and
    from there onto Highway 17.  Once on
    Highway 17, the property is accessible as before.  Whereas the property was previously located right
    on the highway, motorists travelling on Highway 417 must now drive
    approximately two kilometres to reach the truck stop.

[17]

Several years prior to
    the construction of the new highway, the Camerons began to acquire property in
    the Arnprior area, approximately 15 kilometres from the Antrim site. Six weeks
    after the new highway opened, they moved their business to Arnprior, a move
    that turned out to be financially beneficial.

III.      THE LEGISLATIVE PROVISIONS

[18]

The
Expropriations Act
sets out the
    conditions in which the government of Ontario may expropriate land, the
    circumstances in which compensation will be available to the owners of land
    that is expropriated or injuriously affected by government actions and the
    nature of the compensation that will be available. As explained by Cory J. in
Toronto Area Transit Authority v. Dell
    Holdings Ltd
., [1997] 1 S.C.R. 32, at para 19, the Act is clearly a
    remedial statute enacted for the specific purpose of adequately compensating
    those whose lands are taken to serve the public interest.

[19]

The claim here is
    based on injurious affection where the statutory authority (the MTO) does not
    acquire part of the claimants land.  Section 1 of the
Expropriations
    Act
sets out the basis of the compensation available under a claim of this
    nature:

injurious affection means,

(a) where a statutory
    authority acquires part of the land of an owner,

(i)   the reduction in
    market value thereby caused to the remaining land of the owner by the
    acquisition or by the construction of the works thereon or by the use of the
    works thereon or any combination of them, and

(ii)  such personal and
    business damages, resulting from the construction or use, or both, of the works
    as the statutory authority would be liable for if the construction or use were
    not under the authority of a statute,

(b) where the
    statutory authority does not acquire part of the land of an owner,

(i)
    such reduction in the market value of the land of the owner, and

(ii)
    such personal and business damages,

resulting from the construction and not the use of the works
    by the statutory authority, as the statutory authority would be liable for if
    the construction were not under the authority of a statute,

and for the purposes of this clause, part of the lands of an
    owner shall be deemed to have been acquired where the owner from whom lands are
    acquired retains lands contiguous to those acquired or retains lands of which
    the use is enhanced by unified ownership with those acquired;

[20]

Finally, s. 21 of the Act provides that an
    expropriating authority must compensate an owner of land for loss or damage
    caused by injurious affection.

IV.      THE REASONS OF THE ONTARIO MUNICIPAL BOARD

[21]

The board correctly
    observed that to succeed on a claim for injurious affection, where no land has
    been acquired, the following legal tests had to be met:

a)

The damage must result from an act
    rendered lawful by statutory powers of the person performing such act (the
    statutory authority rule).

b)

The damage must be such as would be
    actionable under the common law, but for the statutory powers (the actionable
    rule).

c)

The damage must be occasioned by the
    construction of the public work, not its use (the construction not the use
    rule).

St. Pierre v. Ontario (Minister
    of Transportation and Communications)
, [1987] 1 S.C.R. 906, at p. 909.

[22]

After acknowledging
    that there was no dispute that the statutory authority rule had been met, the
    board turned its attention to the actionable rule.

Nuisance

[23]

The OMB noted that
    Antrim sought to satisfy the actionable rule by arguing that, were it not for
    the MTOs statutory authority, it would have a common law claim in nuisance on
    the basis that the MTOs actions restricted its common law right of
    access.  The focus of Antrims claim in
    nuisance was clearly how the new highway, and the associated reconfiguration of
    the local road network, affected the access to its property.

[24]

With reference to the
    following passage from
St. Pierre
,
    the board identified the requirement that, in determining whether actionable
    nuisance has been established, the competing interests of the parties must be
    balanced:

All highway construction will
    cause disruption. Sometimes it will damage property, sometimes it will enhance
    its value. To fix the Minister with liability for damages to every landowner
    whose property interest is damaged, by reason only of the construction of a
    highway on neighbouring lands, would place an intolerable burden on the public
    purse. Highways are necessary: they cause disruption. In the balancing process
    inherent in the law of nuisance, their utility for the public good far
    outweighs the disruption and injury which is visited upon some adjoining lands.
    The law of nuisance will not extend to allow for compensation in this case.

[25]

The board reviewed the
    evidence relevant to its analysis of what it referred to as the reasonableness
    of the [MTOs] actions.  This review
    included the actual effect of the new road on access to the Antrim site, the
    fact that the new highway was built for safety reasons, that the MTO offered
    Antrim signage to identify its business from the new highway and the boards
    finding that the new interchange, used to access the property from Highway 417,
    was safe.

[26]

The board then turned
    to contrasting the public benefits with the individuals detriment and found
    that it was not satisfied that access on Highway 17 remained as before.  Rather, due to its merger with an unpaved local
    road, Highway 17 had been reduced to a shadow of what it was before Highway
    417.

[27]

From there, the board went
    on to conclude that there was a serious impairment in nuisance.

The construction not the use test

[28]

In regards to the
    other disputed issue, whether the interference with the access to Antrims
    property was caused by the construction rather than the use of the new highway
    as required under s. 1(1)(b) of the Act, the OMB relied on the articulation of
    the test found in George S. Challies,
The
    Law of Expropriation
, 2
nd
ed. (Montreal: Wilson & Lafleur,
    Limited, 1963), at p. 138, as adopted in
Re
    City of Windsor and Larson et al.
(1980), 29 O.R. 2d 669 (Div. Ct.), at p.
    675:

The test of whether the property
    is actually damaged by operation or use is to consider whether the works as
    constructed, if left unused, would interfere with the actual enjoyment of the
    property; if not, no compensation is payable.

[29]

The board used few
    words on its analysis and conclusion that the test had been met.  It was the construction of Highway 417 that
    was responsible for the damage to Antrims property as it effectively [ended]
    Highway 17 but for a dirt road extension.

Damages

[30]

In terms of Antrims
    damages, the board noted that in this case, where no land was taken, compensation
    under the
Expropriations Act
was
    limited to the reduction in the market value of the Antrim property and
    personal and business damages. Accordingly, based on
Dell Holdings
and ss. 18 and 19 of the
Expropriations Act
, which exclude disturbance damages and
    relocation costs from the compensation available for injurious affection,

Antrims principal claim based on the
    costs of the move to the Arnprior location could not succeed. Relying on the
    expert evidence provided by the MTO, the board concluded that Antrim had
    established a business loss of $58,000 and a loss in the market value of the
    affected property of $335,000, giving rise to total damages of $393,000.

V.        THE
    REASONS OF THE DIVISIONAL COURT

Standard of Review

[31]

The Divisional Court
    began with the issue of the standard of review  an issue about which the
    parties disagreed.

[32]

Applying
London (City) v. Ayerswood Development Corp.
(2002), 167 O.A.C. 120 (C.A.),
Dell
    Holdings
and
Dunsmuir v. New
    Brunswick
, [2008] 1 S.C.R. 190, the court concluded that the following
    standards of review were applicable to the various issues raised on appeal.

[33]

First, the court
    identified the definition of and test for nuisance as a question of law that
    should be reviewed on a standard of correctness. The court saw the application
    of the law of nuisance as a question of mixed fact and law that engages the
    boards expertise and therefore held it to be reviewable on a standard of
    reasonableness.

[34]

The Divisional Court
    specifically focused on the parties dispute over whether the examination of
    Antrims claim in nuisance required the board to balance the public interest
    against Antrims individual interest.  On
    that issue, the court held that this was a question of law outside of the
    expertise of the OMB and that therefore the appropriate standard of review was
    correctness.  However, the actual
    exercise of balancing these competing interests was found to squarely engage
    the expertise of the board and therefore the standard of reasonableness applied.

[35]

While the Divisional
    Court recognized the interpretation of the construction not the use test as a
    question of law, it identified the issue, codified in the
Expropriations Act
, as being unique to the law of injurious
    affection and therefore within the specialized expertise of the board.  Accordingly, the court concluded that both
    the definition and the application of this test should be reviewed on a
    standard of reasonableness.

[36]

Finally, the issue
    raised by Antrim with respect to damages was held to be subject to a standard
    of review of correctness since it involved a question of law outside the
    boards expertise.

Nuisance

[37]

The court agreed with
    the OMBs articulation of the correct test to prove a claim for injurious
    affection as that set out in
St. Pierre
and
    turned its attention to whether nuisance had been made out.

[38]

The court agreed that
    nuisance can serve as a common law claim underlying injurious affection and,
    citing
Tock v. St. John

s
    Metropolitan Area Board
, [1989] 2 S.C.R.
    1181, and
340909 Ontario Ltd. v. Huron Steel Products (Windsor)
    Ltd.
(1990), 73
    O.R. (2d) 641 (S.C)., affd (1992), 10 O.R. (3d) 95 (C.A.)
,
    set out the following factors as being relevant to the determination of whether
    an interference will be actionable in nuisance:

1)

the severity of the interference;

2)

the
    character of the neighbourhood;

3)

the
    utility of the defendants conduct; and

4)

the plaintiffs sensitivity.

[39]

The Divisional Court
    also relied on the following definition of private nuisance adopted at p. 914
    of
St. Pierre
, and originally drawn
    from Harry Street,
The Law of Torts
,
    6
th
ed. (London: Butterworths, 1976), at p. 219:

A person, then, may be said to
    have committed the tort of private nuisance when he is held to be responsible
    for an act indirectly causing physical injury to land or substantially
    interfering with the use or enjoyment of land or of an interest in land, where,
    in the light of all the surrounding circumstances, this injury or interference
    is held to be unreasonable.

[40]

The court held that
    interference with access, short of complete obstruction, can amount to nuisance
    as long as the interference is proximate and substantial.  In expressing this view, the court relied on
R. v. Loiselle
, [1962] S.C.R. 624;
Larson
;
Jespersons Brake and Muffler Ltd. v. Chilliwack (District)
(1994),
    88 B.C.L.R. (2d) 230, leave to appeal to S.C.C. refused, [1994] S.C.C.A. No.
    177;
Airport Realty Ltd. v. Newfoundland
    (Minister of Works, Services, and Transportation)
(2001), 205 Nfld &
    P.E.I.R. 95 (C.A.);
Autographic Register
    Systems Ltd. v. Canadian National Railway Co.
, [1933] Ex. C.R. 152; and
Empringham Catering Services Ltd. v. Regina
    (City)
(2002), 217 Sask. R. 138 (C.A).

[41]

The court found that
    the interference was sufficiently proximate to support an actionable claim
    and that the boards decision in this regard was reasonable.  It further held that the board reasonably
    concluded that the interference was substantial: the Property, once on the
    busy Trans-Canada Highway, was now on a service or secondary road as opposed
    to a main road.

[42]

The Divisional Court,
    relying on
St. Pierre
, held the
    balancing of public and private interests to be inherent to the law of
    nuisance.  The court concluded that the
    OMB not only correctly realized the importance of balancing but also conducted
    an appropriate weighing of the competing interests. It further held that the
    boards findings were supported by the evidence.  As a result, the Divisional Court determined
    that the boards conclusion that nuisance had been made out, was reasonable.

The construction not the use test

[43]

The Divisional Court
    relied on the explanation of the construction not the use test set out by
    Coates & Waqué in the
New Law of
    Expropriation
, (Toronto: Thomson Carswell, 2010), at pp. 10-154.26 
    10.154.27:

The clearest examples of use as distinguished from construction
    would appear to be highway noise, or noise emanating from the operation of an
    airport. Another example is the contamination of land owned by a claimant
    adjacent to a buffer zone owned by a regional municipality next to an old
    landfill site:
Barnside Sand & Gravel
    Ltd. v. Ottawa-Carleton (Regional Municipality)
(2000), 71 L.C.R. 216
    (O.M.B.).



The clearest example of a loss
    resulting from construction is business loss arising from interference with
    access during the construction of a public work.
Loiselle, supra
and the [
Larson
]
    case seem to lie somewhat in the middle, but given the tenor of judicial
    thinking, it seems evident that where the completed work interferes with access
    to an owners land he or she will be compensated for any loss which directly
    results from that interference.

[44]

The court identified
    the leading case as
Larson
, which
    articulates the test to be applied as whether the works as constructed, if
    left unused, would interfere with the actual enjoyment of the property. The
    court noted that, in this case, if Highway 417 were constructed but not used,
    traffic coming from the east would have to make a significant,
    three-directional detour to reach the truck stop. Observing that the OMB had
    the benefit of a site visit and that this issue engaged the boards expertise,
    the court concluded that the OMBs decision that the interference was the
    product of the construction of Highway 417, and particularly of the detour, was
    supported by the evidence and was reasonable.

[45]

The Divisional Court,
    having agreed with the board that Antrim had satisfied the elements of
    injurious affection, dismissed the appeal.

The cross-appeal as to damages

[46]

The Divisional Court
    rejected Antrims submissions concerning its broader damage claim and agreed
    with the OMB that, given the wording of s. 1(1) of the
Expropriations Act
, it did not have jurisdiction to apply
    restitutionary principles in order to broaden Antrims entitlement to
    compensation to include disturbance damages and damages for relocation costs.

[47]

The court therefore
    dismissed the cross-appeal.

VI.      THE
    ISSUES

[48]

The primary issues on
    the appeal are:

1.

Whether the Divisional Court erred by
    failing to determine and apply the appropriate standard of review in its
    consideration of the various issues decided by the board that were raised on
    appeal.

2.

Whether the Divisional Court erred in upholding
    the boards determination that Antrim had made out a case in nuisance.

3.

Whether the Divisional Court erred in upholding
    the boards decision that the harm caused to Antrim was one of construction not
    use.

[49]

The issue on the
    cross-appeal is:

1.    Whether the Divisional Court erred in upholding
    the boards assessment of Antrims damages.

VII.     ANALYSIS

A.

The Appeal

1.
            Standard of review

[50]

The essence of the
    MTOs position with respect to the standard of review is that
Dell Holdings
established correctness as
    the standard of review for all issues appealed under s. 31 of the
Expropriations Act.
While
Dell Holdings
was decided prior to
Dunsmuir
, the MTO argues that the
    Divisional Court should nevertheless have deferred to this decision as
Dunsmuir
calls for deference to a
    standard of review already determined in authoritative jurisprudence.

[51]

Antrim made no
    submissions on the issue of the standard of review.

[52]

I disagree with the
    MTOs submission that
Dell Holdings
resolves the standard of review inquiry.  In my view, the MTO takes the import of
Dell Holdings
too far.  The
    issue before the Supreme Court in
Dell
    Holdings
was a narrow

one -
    whether disturbance damages could include losses arising from the delayed
    development of a property an expropriating authority considered, but ultimately
    declined to expropriate.

[53]

In
Dell Holdings
, in addressing the issue
    of the standard of review, Cory J., writing for the majority, reasoned at para.
    48:

There is no effective privative clause applicable to the
    decisions of the Board. Rather s. 33(2) of the
Expropriations Act
(now s. 31(2)) provides that there is an appeal
    as of right to the Divisional Court on questions of law or fact or both and
    the Divisional Court (a) may refer any matter back to the Board; or (b) may
    make any decision or order that the Board has power to make. Thus, not only is
    there no privative clause but a very wide power of appeal is granted. Nor is
    there any aspect of particular expertise involved in this decision. I would
    agree with the conclusion of the Court of Appeal that no particular deference
    should be accorded to a decision of the Board. That is to say the decision of
    the Board must be correct.

[54]

In my view, this
    statement should be read narrowly to apply only to the issue under
    consideration in
Dell Holdings.
Clearly, Cory J. did not intend to establish
    the standard of review applicable to all OMB decisions or all issues that could
    potentially be raised on an appeal under s. 31 of the
Expropriations Act
. I refer to the specific observation made by
    Cory J. in the excerpted paragraph to the effect that the issue being
    considered in
Dell Holdings
did not
    involve any particular expertise.  This sentence
    suggests that other issues considered by the board under the
Expropriations Act
that do engage the
    boards expertise, may be reviewable on a different standard.

[55]

Moreover, were this
    the intention of the majority in
Dell
    Holdings
, I do not see how it could remain valid in the light of
Dunsmuir
where the Supreme Court made it
    clear that the approach to the determination of the standard of review can vary
    significantly depending on, among other things, the issue being
    challenged.  One issue determined by a
    tribunal that a party seeks to have reviewed may attract a different standard
    of review than another issue, even where both have been decided by the same
    tribunal under the same statute.

[56]

My conclusion, then,
    is that the issues in this case do not fall into the category identified in
Dunsmuir
, where the standard of review
    has already been determined in a manner that fits the
Dunsmuir
approach. This means that on this appeal, the various
    standards of review identified by the Divisional Court must be individually
    examined to ensure that they comply with the analysis mandated by
Dunsmuir
,

at paras. 55 and 64
.
This
    analysis involves the consideration of:

1.

the nature of the
    issue in question;

2.

the existence of a
    privative clause;

3.

the purpose of the tribunal as
    determined by its enabling legislation; and

4.

the expertise of the
    tribunal.

[57]

The privative clause
    set out in s. 96(4) of the
Ontario
    Municipal Board Act
, R.S.O. 1990, c. O.28, indicates an intention on the
    part of the legislature that the decisions of the board, in general, are to be
    treated with deference.  It provides
    that:

(a)

every decision or order of the Board is
    final; and

(b)

no order, decision or proceeding of the
    Board shall be questioned or reviewed, restrained or removed by prohibition,
    injunction,
certiorari
, or any other
    process or proceeding in any court.

[58]

However
,
s. 31(4) of the
Expropriations Act
states that [s]ection 96 of the
Ontario
    Municipal Board Act
does not apply to a decision or order of the Board made
    under this Act. This removes the effect of s. 96 from any appeal under the
Expropriations Act
, including this one.  The wording of ss. 31(1) and (2) of the Act, reproduced
    below, demonstrates clear legislative intent to ensure a full and robust right
    of appeal of decisions under the Act.

[59]

Section 31 of the
Expropriations Act
provides:

31.  (1)
An
    appeal lies to the Divisional Court from any decision or order of the Board in
    accordance with the rules of court, except that the appeal may be taken at any
    time within six weeks from the day the decision or order was served on the
    parties, and the period of any vacation of the court shall not be reckoned in
    computing such six weeks.

(2)
An
    appeal under subsection (1) may be made on questions of law or fact or both and
    the Divisional Court,

(a)  may refer any matter back to the Board; or

(b)
    may make any decision or order that the Board has power to make.

[60]

Turning to the second
    factor identified in
Dunsmuir
, the
    board has a variety of functions under the
Ontario
    Municipal Board Act
, but, as I have said, its purpose under the
Expropriations Act
is to determine when
    government action will amount to compensable expropriation or injurious
    affection and, where it does, to determine the compensation owing. In doing so,
    it executes the Acts function as a remedial statute enacted for the specific
    purpose of adequately compensating those whose lands are taken to serve the
    public interest. (
Dell Holdings
, at
    para. 19).

[61]

This discussion of the
    boards purpose also sheds light on the issue of its expertise. As suggested in
    the reasons of the Divisional Court, the board should be viewed as having
    expertise in the interpretation of the
Expropriations
    Act
and legal questions closely related to the Act. Where the board
    considers questions of common law not closely related, it should be viewed as
    acting outside of the scope of its expertise.

[62]

As explained in
Dunsmuir
, at paras. 51-54,

in considering the nature of the issue
    in question, the court should have regard to whether the question asked is one
    of law, which will typically call for review on a standard of correctness, or
    whether it is a question of fact, discretion or policy, which will typically call
    for review on a standard of reasonableness. The court should also consider
    whether the board or tribunal is interpreting its own statute or otherwise has
    some particular expertise in the area, which may call for deference even where
    the question raised is one of law.

[63]

Against this backdrop,
    I turn to the various issues under review.

[64]

The first is the
    boards identification of the definition of and test for nuisance. Within this
    issue is the contentious question of whether the nuisance test includes
    balancing the interests of the party whose activity is the subject of the
    complaint and the party whose land is allegedly affected by that activity.  I agree with what appears to be a consensus
    that correctness is the standard that applies to these issues.

[65]

In my view, the
    application of the law of nuisance is reviewable on a standard of
    reasonableness.  Once the law of nuisance
    is properly identified, there is good reason to defer to the boards
    determination of the facts and whether they satisfy the requirements of the legal
    test. The board is best positioned to appreciate the relevant facts and to apply
    those facts in deciding whether the interference with the claimants land is
    substantial and unreasonable. These are clearly questions of mixed fact and law
    that

do not lend themselves to
    objectively correct and incorrect answers. I see no reason why they would be
    reviewed on a standard of correctness: see the recent decision of the British
    Columbia Court of Appeal in
Susan Heyes
    Inc. v. Vancouver (City)
(2011), 15 B.C.L.R. (5
th
) 47, at para.
    48, leave to appeal to SCC requested.

[66]

The MTO contends that
    the board failed to take into account all relevant evidence in determining the
    reasonableness of the MTOs actions, most notably the boards specific finding
    of fact that Antrims access to Highway 417 was typical of other truck
    stops.  It relies on this submission in
    support of its position that the Divisional Court should have reviewed the
    boards application of the test for nuisance to the facts on a standard of
    correctness. Citing
Housen v. Nikolaisen,
[2002] 2 S.C.R. 235,

the MTO
    submits that where a decision-maker properly identifies the legal test but
    mis-applies the facts to the law, the decision-maker has committed an error of
    law, reviewable on a correctness standard.

[67]

I take no issue with
    the MTOs basic submission that a failure to take relevant evidence into
    account may amount to an error of law reviewable on a standard of correctness.
    As explained in
Canada (Director of
    Investigation and Research) v. Southam Inc.
, [1997] 1 S.C.R. 748, at para.
    39:

[I]f a decision-maker says that the correct test requires
    him or her to consider A, B, C, and D, but in fact the decision-maker considers
    only A, B, and C, then the outcome is as if he or she had applied a law that
    required consideration of only A, B, and C.  If the correct test requires
    him or her to consider D as well, then the decision-maker has in effect applied
    the wrong law, and so has made an error of law.

[68]

While an error of this
    nature would attract review on a standard of correctness, this does not require
    that the boards application of the law of nuisance to the facts of this case,
    in its entirety, be reviewed on a standard of correctness. However, the
    omission upon which the MTO relies does not assist its argument. As I will
    explain later, it cannot necessarily be said that the board made an error of
    this nature.

[69]

The next issue about
    which there is a dispute as to the standard of review, is the Divisional
    Courts consideration of the boards interpretation and application of the
    construction not the use test on a standard of reasonableness. The MTO
    contends that the proper standard of review is correctness, its argument being
    that this hypothetical question is a question of law.

[70]

I disagree.  The board clearly has expertise in the law of
    injurious affection. The construction not the use test is a key aspect of the
    injurious affection analysis.  The
    experience the board gains in working with a test that is specifically set out
    in the
Expropriations Act
, allows it
    to develop a particular expertise. This observation provides support for the
    Divisional Courts conclusion that both the interpretation and application of
    the test are reviewable on a standard of reasonableness. Furthermore, the
    application of the construction not the use test is a question of mixed fact
    and law, offering additional support for the Divisional Courts conclusion that
    this issue should be reviewed on a standard of reasonableness.

[71]

With respect to the
    boards assessment of the amount, if any, to which Antrim is entitled for its
    injurious affection claim, I am of the view that the question raised by Antrim
    is a question of law that does not engage the expertise of the board and as
    such should be reviewed on a standard of correctness.

[72]

In summary, I conclude
    that the Divisional Court applied the appropriate standards of review in its
    consideration of the various issues decided by the board that were raised on
    appeal.

2.
            Nuisance

The applicable legal principles

[73]

As previously
    indicated, the MTO takes issue with the finding that Antrim established that
    the interference with the access to its property amounted to actionable
    nuisance at common law.

[74]

Nuisance, a concept with
    its roots

in

medieval England, encompassed any offence against civic
    order, including:

[I]nnkeepers
    refusing to receive and entertain travellers; the making of impure or
    unseasonable malt; the casting of filth or carrion in the highway; allowing
    pigs to run freely; clogging up ditches; eavesdropping; sleeping in the day and
    walking by night; all open lewdness grossly scandalous; and women behaving as
    common scolds.

Gregory
    S. Pun & Margaret I. Hall,
The Law of
    Nuisance in Canada
, (Markham: LexisNexis Canada, 2010), at p. 20.

[75]

As society became more
    complex, particularly during and following the industrial revolution, so too
    did the definition of the law of nuisance (Pun & Hall, at pp. 18-32).

[76]

The Supreme Court, at
    p. 1191 of
Tock v. St. Johns
, a case
    where the plaintiffs property sustained damages from flooding as a result of
    the construction and maintenance of a storm sewer, illuminated the concept of nuisance
    by discussing its underlying rationale:

The assessment whether a given interference should be
    characterized as a nuisance turns on the question, simple to state but
    difficult to resolve, whether in the circumstances it is reasonable to deny
    compensation to the aggrieved party. The courts have traditionally approached
    this problem of reconciling conflicting uses of land with an eye to a standard
    based, in large part, on the formulations of Knight Bruce V.C. in
Walter v.
    Selfe
(1851), 4 De G.
    & Sm. 315, 64 E.R. 849,
and Bramwell B. in
Bamford v.
    Turnley
(1862), 3 B. &
    S. 66, 122 E.R. 27
,
at pp. 83-84 and at pp. 32-33 respectively. There it was observed that
    the very existence of organised society depended on a generous application of
    the principle of give and take, live and let live. It was therefore
    appropriate to interpret as actionable nuisances only those inconveniences that
    materially interfere with ordinary comfort as defined according to the
    standards held by those of plain and sober tastes. In effect, the law would
    only intervene to shield persons from interferences to their enjoyment of
    property that were unreasonable in the light of all the circumstances.



See
    also
Royal Anne Hotel Co. v. Ashcroft
    (Village)
(1979), 95 D.L.R. (3d) 756 (B.C.C.A.), at paras. 10-11.

[77]

This quotation
    contains two important observations. First, the point is made that, unlike most
    other torts, nuisance focuses on the damage to the defendant as opposed to the
    conduct of the plaintiff.  Second, there
    is reference to the concept of  give and
    take, live and let live to which I will return when dealing with the issue of
    whether a balancing exercise is required in determining whether nuisance has
    been made out.

[78]

In
Mandrake Management Consultants Ltd. v.
    Toronto Transit Commission
(1993), 102 D.L.R. (4th) 12

(Ont. C.A.), at para.
    18, this court followed suit in emphasizing the difficulty in applying the law
    of nuisance by referring

to
St. Pierre v. Ontario (Minister of
    Transportation & Communications)
(1983), 43 O.R. (2d) 767, affd,
    [1987] 1 S.C.R. 906, at p. 18:

What conduct amounts to a nuisance at common law is
    incapable of exact definition...There is perhaps no more impenetrable jungle
    in the entire law than that which surrounds the word nuisance.  It has meant all things to all men, and has
    been applied indiscriminately to everything from an alarming advertisement to a
    cockroach baked in a pie. There is general agreement that it is incapable of
    any exact or comprehensive definition.

[79]

While the courts have
    recognized that the law of nuisance is, in fact, a nuisance, it is capable of a
    simple definition:  any activity or state
    of affairs causing a substantial and unreasonable interference with a
    claimants land or his use or enjoyment of that land. John Murphy,
Street on Torts
, 12
th
ed.
    (Oxford: Oxford University Press, 2007), at p. 419; see also,
St. Lawrence Cement v. Barrette
, [2008]
    3 S.C.R. 392, at para. 77;
Clerk and
    Lindsell on Torts
, 20
th
ed. (London: Sweet & Maxwell, 2010),

at p. 1272, and

Allen M. Linden & Bruce Feldthusen,
Canadian Tort Law
, 9
th
ed.

(Markham: LexisNexis Butterworths, 2006), at p. 568.

The test for nuisance

[80]

As can be seen from
    this definition, the test for nuisance, at its core, commands a two-part
    analysis. Fleming (
The Law of Torts
,
    9
th
ed. (Sydney: The Law Book Company, 1998) puts it simply at p.
    466: [T]o constitute a legal nuisance, the annoyance or discomfort must be
substantial
and
unreasonable
 (emphasis added): see also
St. Lawrence Cement v. Barrette
, at para. 77. Murphy, at p. 420,
    explains that these elements of the test should not be viewed as mutually
    exclusive and that an interference that is unreasonable will also often
    necessarily be substantial.

Substantial
    Interference

[81]

Particularly as people
    live in closer proximity to each other, a certain amount, arguably an
    ever-increasing amount, of interference with each others property must be
    tolerated.  It makes sense, therefore,
    that only substantial interference constitutes nuisance.

[82]

The requirement that the interference be
    substantial is a threshold aspect of the test. At this stage of the analysis,
    the court will exclude claims that disclose no actual interference as well as
    those in which the interference alleged is so trifling as to amount to no
    interference at all: Fleming, at p. 466; Linden & Feldthusen, at p. 581;
    Pun & Hall, at p. 64 and 65;
St.
    Lawrence Cement v. Barrette
, at para. 77;
Tock v. St. Johns
, at p. 1191.

Unreasonable
    Interference

[83]

Whether there has been
    an unreasonable interference with the use and enjoyment of the plaintiff's land
    is a question of judgment based on all of the circumstances. The focus is on
    the gravity of the harm caused and the utility of the defendant's conduct. As identified by the
    Divisional Court, this assessment is undertaken through the consideration of
    four factors:

1.

the severity of the
    interference;

2.

the character of the neighbourhood;

3.

the utility of the
    defendants conduct; and

4.

the sensitivity of the
    plaintiff.

[84]

The first factor, the
    severity of the interference, recognizes that the greater the impact of the
    interference, the more likely it will be characterized as unreasonable. As
    indicated by Murphy, at p. 420, there is significant overlap between this
    factor of the reasonableness analysis and the first part of the test for
    nuisance  whether the interference is substantial.

[85]

The substance test and
    the severity factor ask essentially the same question  how serious is the harm
    caused by the interference  but do so for different purposes. In asking
    whether the interference is substantial, the court seeks to determine whether
    the actions of the defendant have caused any harm at all, and if so, whether it
    is sufficiently material to justify recognition, and possible intervention, by
    the courts. Where the interference is so trivial that it does not pass this
    stage of the test, there will be no need to consider whether the interference is
    unreasonable in the circumstances.

[86]

The severity of the
    interference element of the reasonableness analysis again considers the
    significance of the harm caused by the interference in question. At this stage,
    however, the purpose of the inquiry is not to determine whether the
    interference alleged is of a sort that warrants the recognition of the courts
    (the threshold test), but rather whether the interference is sufficiently
    severe that, when viewed alongside the other elements of the reasonableness
    analysis, the plaintiff should not be expected to tolerate it in the
    circumstances. Murphy makes the point, at p. 420 that, in many cases, an
    interference that is unreasonable will also necessarily be substantial, raising
    a question as to the actual value of the substantial interference part of the
    test for nuisance. However, as the authorities indicate that to amount to
    nuisance the interference must be both substantial and unreasonable, in my
    view, distinct considerations of these elements are required.

[87]

In assessing the severity
    of the interference, alongside the impact of the harm, Murphy, at pp. 432-434, also
    directs a consideration of the duration and nature of the interference.

[88]

Consideration of the
    second factor, the character of the neighbourhood, recognizes that what is reasonable
    must be viewed with reference to where the interference takes place and what is
    typical of that location: see Murphy at pp. 428-429; Linden & Feldthusen at
    p. 574;
Walker v. Pioneer
    Construction Co.
(1975), 8 O.R. (2d) 35 (H.C.J.)
, at para. 12;

and
Mandrake
    Management,
at paras. 27-35
.

[89]

The third factor, the
    utility of the defendant's conduct, involves an examination of the importance
    of the defendants enterprise and its value to the community. Thus, a defendant
    may be treated less harshly if, as is the case here, the activity is of
    considerable public value in the particular locality.

[90]

Nesbitt J., speaking
    for the Supreme Court in
R. v. MacArthur
(1904), 34 S.C.R. 570, at pp.
    576-77, made the following general comments regarding public works affecting
    the value of neighbouring properties:

It was never intended that where the execution
    of works, authorized by Acts of Parliament, sentimentally affected values in
    the neighbourhood, all such property owners could have a claim for damages. In
    most of our large cities values are continually changing by reason of necessary
    public improvements made, and if, although no lands are taken, everybody owning
    lands in the locality could, by reason of the changed character of the
    neighbourhood or interference with certain convenient highways, claim
    compensation by reason of a supposed falling of the previous market value of
    property in the neighbourhood, it would render practically impossible the
    obtaining of such improvements.

[91]

More recently, in
Mandrake Management
, at para 50, this
    court endorsed the notion that the utility of the defendants conduct takes
    on a special significance where the alleged nuisance is the result of an
    important public work:

[W]hile private rights cannot be
    trampled upon in the name of the public good, where an essential public service
    is involved the factor of the utility of the defendants conduct must not be
    disregarded.
Indeed, I think it must be
    given substantial weight.
An indication of the kind of weight which should
    be given to this factor where a highway is involved appears in the reasons for
    judgment delivered by McIntyre J. on behalf of the Supreme Court of Canada in
St. Pierre v. Ontario (Minister of
    Transportation & Communications)
(1987), 39 D.L.R. (4
th
) 10,
    at p. 18:

Highways are necessary: they cause
    disruption. In the balancing process inherent in the law of nuisance, their
    utility for the public good far outweighs the disruption and injury which is
    visited upon some adjoining lands.

While it has been argued that
St. Pierre
is distinguishable because it
    arises out of land compensation proceedings, the views of McIntyre J. support
    my opinion that the utility of essential public services is an important
    consideration in the balancing process inherent in a nuisance case. [Emphasis
    added.]

See also
Susan Heyes Inc. v. Vancouver (City)
, at paras. 71-74;
Mid Transportation Services Ltd. v. Windsor
(1994),
    53 L.C.R. 71 (Ont. M.B.), at paras. 29-30;
Coady
    v. Port Hope (Town)
(1987), 38 L.C.R. 66 (Ont. M.B.), at para. 22.

[92]

Finally, where the
    interference is the product of the plaintiffs abnormal sensitivity, there
    will be no actionable nuisance. A property owner cannot expose a neighbour to
    greater liability by adopting an unusual and especially sensitive use of his or
    her land: Murphy, at p. 428. The simple fact that a plaintiff is abnormally
    sensitive is not sufficient, however, to bar a claim in nuisance, as the claim
    may nevertheless succeed if the interference would have amounted to an
    actionable claim were the plaintiff a person with ordinary sensitivities:
    Linden & Feldthusen, at p. 588; Fleming, at p. 470;
Pinewood Recording Studios Ltd. v. City Tower Development
(1996),
    31 C.L.R. (2d) 1 (B.C.S.C.), at para. 126.

Is there a balancing test within nuisance?

[93]

The reference to the
    balancing process inherent in the law of nuisance in the above quotation takes
    me to the issue that Antrim raises in this case and that has been debated in
    the jurisprudence, of whether balancing the competing interests of landowners
    is an element of determining whether nuisance has been established where that
    nuisance is based on an interference with the use and enjoyment of the
    plaintiffs property, and, if so, what factors must be balanced.

[94]

On appeal, the parties
    disagreed about whether the determination of Antrims claim requires a
    balancing of competing interests. Antrims argument that it does not stems from
    its submission that its claim is grounded in injurious affection.  It contends that given the test for injurious
    affection contained in the
Expropriations
    Act
makes no mention of balancing, none need be undertaken.

[95]

In my view, this
    submission is flawed as it overlooks the fact that Antrims claim for injurious
    affection is based on the tort of nuisance.  The question is, therefore, whether the test for establishing the claim
    for nuisance advanced in this case involves a balancing of competing interests.

[96]

An examination of the
    jurisprudence discloses disagreement on this issue.

[97]

Two appellate court
    decisions, both involving claims made by property owners arising out of
    interference with access to their land caused by road changes, have held that there
    is no need to balance the competing interests of the landowners and the
    statutory authority.  I refer to the
    decision of the British Columbia Court of Appeal in
Jespersons Brake
and that of the Newfoundland Court of Appeal in
Airport Realty.


[98]

Jespersons
    Brake
involved a claim for compensation
    based on injurious affection by owners of an automotive repair shop. Their
    business was adversely affected when the municipality built an overpass, the
    effect of which was, among other things, to significantly impact access and
    visibility from the highway to the location of the business, substantially
    reducing the value of the land.  The
    court, at para. 32, rejected the suggestion that an analysis of whether
    nuisance had been made out required a balancing process to determine if the
    defendants conduct had been unreasonable:

I see
    nothing in either of those two judgments [
Loiselle
and
Larson
], nor do I see anything in
    the comments made by Mr. Justice McIntyre [in
St. Pierre
] about those two judgments, to suggest that in
    determining whether there has been a nuisance created, a balancing process must
    be gone through to determine whether the Ministers conduct or use of land has
    been unreasonable. In both
Loiselle
and
Larson
there had been substantial
    or significant interference with access to the claimants land. That was held
    sufficient to constitute a nuisance. Mr. Justice McIntyre distinguished those
    cases from that before him where there had been no interference with access,
    but rather simply interference with view, privacy, prospect, or other loss of
    amenity.

[99]

The Newfoundland Court
    of Appeal, relying heavily on
Jespersons
    Brake
, reached a similar conclusion in
Airport
    Realty,
a case that also involved a change in a highway configuration that
    adversely affected access, in this instance to a hotel. Roberts J.A. explained,

at para. 39:

[W]hile
    reasonableness is a consideration in determining whether or not the tort of
    private nuisance has been committed, there is no requirement that substantial
    interference and reasonableness be balanced, one against the other, to
    determine which has the greater weight. It would be ludicrous, for example, to
    argue against the reasonableness of the St. Lawrence Seaway in
Loiselle
, the overpass over the rail
    line in
Jespersons Brake & Muffler
or the highway realignment to an expanding airport in a growing city in
Gerrys Food Mart
.

[100]

This view is in sharp
    contrast to that expressed by this court in
Mandrake Management,
a case involving vibrations and noise experienced by
    owners of a house as a result of a nearby subway.  The court, at para. 47, held that balancing competing
    interests was essential and an inherent aspect of the four-part reasonableness
    analysis:

The
    law of nuisance has developed as a means of balancing interests of adjoining
    property owners in the legitimate use of their properties. That balancing can
    sometimes be delicate. In this case, each owners use of its property is a
    legitimate one. In my view, the balancing of the parties competing interests
    required a careful weighing together of the four factors which I have just
    reviewed.

[101]

In my view there is no
    reason for this court to revisit its position on the issue of balancing as set
    out in
Mandrake Management
.

[102]

First, with respect, I
    am not convinced that the conclusion reached in
Jespersons Brake
that balancing is not part of the test for
    nuisance, is supported by the cases on which the court relied; namely,
Loiselle
,
Larson
and
St. Pierre
.

[103]

Nuisance is not
    mentioned in either
Larson
or
Loiselle
. While it is not unreasonable
    to assume that the basis for finding common law liability in those cases was
    nuisance, neither contains a consideration of nuisance principles. In
Loiselle
, the Supreme Court simply
    states that it seems obvious that the plaintiff would have a valid claim in
    damages under the general law. In
Larson
,
    the Divisional Court considers whether the right interfered with is public or
    private, but beyond this never explains its basis for concluding that there is
    liability at common law.

[104]

While the court in
Jespersons Brake
is correct that there
    is no mention of balancing at para. 11 of
St.
    Pierre
, in which
Loiselle
and
Larson
are discussed, para. 13 of
St. Pierre
(found at [1987] 1 S.C.R.
    916) clearly indicates that nuisance inherently involves balancing competing
    interests:

Moreover, I am unable to say
    that there is anything unreasonable in the Ministers use of the land. The
    Minister is authorized  indeed he is charged with the duty  to construct
    highways. All highway construction will cause disruption. Sometimes it will
    damage property, sometimes it will enhance its value. To fix the Minister with
    liability for damages to every landowner whose property interest is damaged, by
    reason only of the construction of a highway on neighbouring lands, would place
    an intolerable burden on the public purse. Highways are necessary: they cause
    disruption.
In the balancing process
    inherent in the law of nuisance
, their utility for the public good far
    outweighs the disruption and injury which is visited upon some adjoining lands.
    The law of nuisance will not extend to allow for compensation in this case.
    [Emphasis added.]

[105]

The British Columbia
    Court of Appeals recently released decision,
Susan Heyes Inc. v. Vancouver (City)
, is a case that dealt with nuisance
    in the context of a claim for damages to a retail business arising out of the
    construction of a regional transportation system. Neilson J.A., at para. 39 of
    the decision, endorsed the view that a balancing process is an integral part of
    the test for nuisance:

In considering the factors relevant to nuisance, the court
    must recognize the inevitability of competing interests and the need for give
    and

take. As Professor Klar observes
    in
Tort Law
, 4
th
ed.
    (Toronto: Carswell, 2008) at 715, nuisance is principally concerned with
    regulating the conflicting uses of land which invariably arise in an
    increasingly urbanized and crowded society. A certain degree of inconvenience
    and interference is inevitable to ensure peaceful co-existence. The task is to
    determine at what poin
t
the process of give and take
    becomes sufficiently unbalanced to create unreasonable harm that is deserving
    of compensation.

It is worth noting that the court, in
    its reasons in
Susan Heyes Inc.
, made
    no mention of its contrary position in
Jespersons
    Brake
.

[106]

The Supreme Court has
    recognized the importance of balancing competing interests as part of the
    nuisance analysis not only in
St. Pierre,
as mentioned earlier, but also in
Tock v. St. Johns
,

at p. 1196, in the following
    passage:

[T]he fundamental issue before the court in a claim for
    nuisance is not whether the defendant has acted prudently. Rather, the issue
    for determination is whether, on a consideration of all the circumstances, it
    is reasonable or unreasonable to award compensation for the damage suffered.
    McIntyre J.A., as he then was, put the point well in
Royal Anne Hotel Co. v. Ashcroft
,
supra
, when after noting (at pp. 465-66) that the most carefully
    designed industrial plant operated with the greatest care could cause a
    nuisance, he added, at p. 467:

In my opinion the rationale for the law of nuisance in
    modern times, whatever its historical origins may have been, is the provision of
    a means of reconciling certain conflicting interests in connection with the use
    of land, even where the conflict does not result from the negligent conduct. It
    protects against the unreasonable invasion of interests in land.

[107]

It
    is clear that the preponderance of authority supports the conclusion that in
    determining whether a claimant has successfully made out a case in nuisance
    based on interference with the use or enjoyment of the affected property, the
    court must balance the competing interests of the parties involved. As
    indicated in
Mandrake Management
, at
    para. 47, this balancing is carried out through a consideration of the four
    factors taken into account in the reasonableness analysis.
[1]


[108]

This
    conclusion is consistent with the primary function of the law of nuisance;
    namely,
to
    strike an appropriate balance between the defendants interest in using its
    property as it pleases and the plaintiffs interest in the unfettered use and
    enjoyment of her land. The Supreme Court expressed it this way in
Tock
,

at p. 1191:


the very existence of organized society [depends]
    on a generous application of the principle of give and take, live and let live.

[109]

In my opinion, the important principles of
    tolerance and accommodation necessary to sustain harmony among neighbours in an
    increasingly dense and complex society require a balancing of the interests of
    both parties to determine whether it is appropriate for the court to intervene
    to preserve the right of either to use their property as they wish.

Relevance of proximity between harmful activity and interference

[110]

Another question that
    has arisen in this case is whether, for the interference to be significant (or
    substantial), it must be proximate.  Both parties and the Divisional Court appear to be of the view that
    nuisance requires the source of the interference to be proximate to the
    defendants property.

[111]

I can find no support
    for this proposition.

[112]

Aside from
St. Pierre
, which is addressed below,

the only case cited by the MTO in
    support of the existence of a proximity element in the test for nuisance was
Archibald v. Canada
(1893), 3 Ex. C.R.
    251. It is not clear that
Archibald
is, in fact, a nuisance case, but if it is, the claim was not denied because
    the interference was too geographically distant from the property. The claim
    was rejected because the right in question, the ability to float logs down a
    river, was found to be a public right that was not sufficiently connected to
    the property, and as such the court concluded that there had been no
    interference with property at all.

[113]

The Divisional Court,
    at para. 78 of its reasons, listed a number of authorities in support of its
    view that to amount to nuisance, interference must be proximate and
    substantial:

Canadian case law confirms that interference with access may
    satisfy the actionable rule in certain circumstances. The interference must be
    proximate and substantial, but there does not need to be a direct, physical
    interference with the plaintiff's property or a complete obstruction of access
    for a claim to be established: see
Loiselle
;
Re City of Windsor and  Larson et al.
(1980), 29 O.R.
    (2d) 669
(Div. Ct.);
Jesperson's Brake & Muffler Ltd. v.
    Chilliwack (District)
(1994), 40 B.C.A.C.
    279
,
    leave to appeal to S.C.C. refused,
[1994] S.C.C.A. No.
    177
;
Airport Realty Ltd. v. Newfoundland (Minister of Works, Services
    & Transportation)
(2001), 205 Nfld.
    & P.E.I.R. 95
(Nfld. C.A.);
Autographic Register Systems Ltd. v.
    Canadian National Railway Co.
, [1933] Ex. C.R.
    152
(Can. Ex. Ct.); and
Empringham Catering Services Ltd. v. Regina (City)
(2002), 217 Sask.
    R. 138
(C.A.).

[114]

With respect, I can
    find no indication in any of these cases, that to establish actionable
    nuisance, a plaintiff need prove that the land allegedly affected be proximate
    to the land from which the interference emanates.
St.
    Pierre
is the case upon which the Divisional Court appears to have relied
    in identifying proximity as being essential to the establishment of nuisance,
    where, at p. 916, McIntyre J. observes that the interferences in
Loiselle
and
Larson
were in close proximity to the land. I read this, however, merely
    as a description of the interference in question rather than as the expression
    of a requirement that the source of the interference be in close proximity to
    the affected land to amount to actionable nuisance.

[115]

In addition to being
    unable to find any cases that stand for this proposition, none of the leading
    authorities on the law of nuisance suggest that proximity is part of the test
    for nuisance: see Fleming, at pp. 457-475; Murphy, at pp. 419-440; and Linden
    & Feldthusen, at pp. 578-592.

[116]

Furthermore, as a
    practical matter, I do not see why proximity should be an element of the test
    for nuisance.  I accept that for some
    types of activity that affect anothers property, it may become more difficult
    to establish nuisance the farther the activity is from the affected land.  The activity in this case, the alteration of
    road configuration, may be one such activity.  However, this does not mean that one who has suffered an interference
    with the use and enjoyment of his or her land should be barred from seeking
    compensation for that interference simply because its source is geographically
    distant from the affected property.  For
    example, one could hardly suggest that the owner of a smoke stack bellowing
    chemicals into the air should be immune from an action in nuisance brought by
    the owner of a tourist resort who was able to demonstrate that its trees were
    dying as a result of the effluent, simply because the resort was hundreds of
    miles away from the polluter: see
Smith
    v. Inco Ltd
.
[2]

[117]

I am therefore of the
    view that proximity is not a valid consideration in the determination of
    whether nuisance has been made out.

Application of the law to the facts

[118]

The OMB was required
    to consider the two elements of the test for nuisance: was the interference with
    Antrims property (meaning access) substantial, and if so, in the
    circumstances, was the interference unreasonable?

Substantial interference

[119]

The MTO argues that
    the board failed to adequately consider the nature of the access to the Antrim
    site from Highway 417 as it did not mention in its analysis the fact that the
    access was typical of that of other truck stops in the province.

[120]

In my view, given that
    the board itself made this finding of fact, I see no merit in the submission
    that it somehow then immediately disregarded its own finding. Furthermore, it
    is well settled that what is important is that the board clearly explained how it
    reached its conclusion. It is not necessary for the board to make reference to
    every piece of evidence put forth by the parties on each issue.

[121]

As can be seen from
    the following passage found on p. 14 of its decision, the board considered the
    nature of the access to and from Highway 417 and, in doing so, turned its mind
    to whether the interference was substantial:

The evidence of Mr. Pawliuk was that prior to construction
    of Highway 417, Highway 17 was a Trans Canada Highway from Ottawa to North Bay.
    Vehicles passing on Highway 17, both east and west did so in front of the
    Claimants property. Physical changes to Highway 17 were made. After the
    opening of Highway 417 on September 24, 2004, Highway 17 was closed east of the
    Claimants property until October 28, 2004. The purpose of this was to merge
    Highway 17 with Grants Side Road. Grants Side Road is a dirt road. The
    Respondent argues no change in a Highway running east/west joining a dirt road
    running north/south. While it is possible to travel some distance on the dirt
    road to intersect with Donald Munro and then Panmure Drive which intersects
    with Highway 417 at an interchange, it is indeed a stretch to assert no
    significant change to Highway 17.

[122]

In my view, therefore,
    the board satisfactorily explained how it reached its conclusion that the
    substantial interference threshold was met.  This is a finding that is owed considerable deference.  I see no basis, on a standard of
    reasonableness, to interfere with that finding.

[123]

I would not give
    effect to this ground of appeal.

The reasonableness analysis

[124]

While the MTO advances a number of arguments in which it
    challenges the boards nuisance finding and the Divisional Courts conclusion
    that this finding was reasonable, the basic proposition that underlies the
    MTOs submissions is that the board failed to consider two material factors
    relevant to the determination of the reasonableness of the interference. The Divisional
    Court, argues the MTO, did not recognize these deficiencies and therefore erred
    in concluding that the boards finding that nuisance had been made out, was
    reasonable.

[125]

I agree with the MTOs
    submissions that the reasons of the Divisional Court provide no indication that
    the court reviewed the OMBs reasonableness analysis.

[126]

It is true that the
    Divisional Court, quoting from
St. Pierre
and
Airport Realty
, at paras. 74 and
    86 respectively, does make reference to the fact that actionable nuisance requires
    a finding that the interference was unreasonable. It also appropriately sets
    out the four factors relevant to the reasonableness analysis.  However, the courts reasons contain no
    further mention of this aspect of the test for nuisance, aside from identifying
    it as an element to be considered in the balancing process it found to be part
    of that test.  Rather, in concluding that
    the OMBs determination that nuisance had been made out was reasonable, the court
    focused almost exclusively on the boards findings that the interference was
    substantial and met what the court described as the test of proximity. At para.
    94, the court, without reference to the reasonableness analysis, sets out the
    question before it as follows:

Loiselle
and
Larson
confirm that the test is not
    whether access has been completely obstructed, but whether, as stated in
St. Pierre
at para. 11 and recognized by
    the Board at p. 11, the construction of the public works in close proximity to
    the lands so changed their situation as to greatly reduce if not eliminate
    their value for the uses to which they had been put prior to the construction
    and could, therefore, be classed as nuisances.

[127]

The Divisional Courts
    failure to evaluate the boards reasonableness analysis leaves it to this court
    to do so.

[128]

In my view, while the board
    did consider reasonableness, its analysis, with respect, is flawed.

[129]

While the board
    appropriately considered the first factor in the reasonableness analysis, the
    severity of the interference, concluding at p. 15 of its reasons that the
    interference with access amounted to a serious impairment in nuisance, its
    analysis fell short in two respects. First, the board failed to consider two of
    the other three factors it was obliged to take into account in assessing the
    reasonableness of the interference: the character of the neighbourhood and any abnormal
    sensitivity of Antrim. Secondly, the board failed to recognize the elevated
    importance of the utility of the defendants conduct where the interference is
    the product of an essential public service:
Mandrake Management
, at para. 50.

[130]

Significantly, nowhere
    in the boards reasons is there any mention of the character of the
    neighbourhood.  This is a highly relevant
    factor as the characteristics of the locale in which the alleged nuisance is
    said to take place inform the determination of the appropriate standard of
    tolerance against which to measure the interference.

[131]

Canadian
    courts have repeatedly emphasized the importance of examining the character of
    the neighbourhood in question in determining the standard of comfort that may
    reasonably be claimed by an occupier of land when determining whether an
    activity constitutes a nuisance:
Walker,
at para. 12.  See also:
Tock,
at
    p. 1191;
Grace v. Fort
    Erie (Town)
(2003), 42
    M.P.L.R. (3d) 180 (Ont. S.C.), at para. 68
.


[132]

Here, there was plenty
    of evidence available about the characteristics of the locale that were critical
    to the reasonableness assessment. Antrim operated its business in an area
    adjacent to a highway. That highway posed a significant safety risk to the
    general public. The Camerons knew, even when they purchased their property,
    that a new highway would eventually be built. They had no reason to believe
    that the new highway would be built along the same route as the old one and no
    guarantee that access to their property would not be affected.

[133]

There is ample reason
    to believe that, had the board considered the character of the neighbourhood,
    it would have found this factor to support the reasonableness of the interference.
    A highway was already present in the area. It was universally accepted that the
    existing highway was inadequate for the level of traffic that used it.
    Accordingly, an upgrade was necessary. The new highway needed to be
    significantly different from the old to resolve the safety concerns. The MTO
    ultimately decided that this required a new route and changes to the
    surrounding road network. The interference, therefore, was not only reasonable,
    given the character of the neighbourhood, it was the product of a project,
    undertaken in the public interest, which was essential to the safety of the
    neighbourhood.

[134]

The board also
    neglected to consider whether the interference was the product of any abnormal
    sensitivity on the part of Antrim. Given Antrim operated a facility dedicated
    predominantly to truck traffic, its particular dependence on easy access to the
    highway might have been raised as a relevant consideration in determining the
    reasonableness of the interference.  However, in my view, the argument would have little if any impact given
    it would be difficult to categorize the interference as solely being based on
    Antrims sensitivity. My reason for mentioning it is merely to emphasize the
    need to consider all four factors relevant to the determination of whether the
    interference was reasonable as set out in
Tock
    v. St. Johns.


[135]

The other significant concern
    arising from the reasonableness analysis is the boards failure to adequately
    take the utility of the MTOs conduct into account.

This
    utility is obvious. Highways are necessary: this one particularly so given the
    public safety issue. There is no debate that the actions of the MTO were not
    only socially beneficial, but also necessary.

[136]

The comments of
    McIntyre J. in
St. Pierre
, at p. 916,
    are particularly relevant to the facts of this case. While set out earlier in
    these reasons, they bear repeating:

Moreover, I am unable to say
    that there is anything unreasonable in the Ministers use of the land. The
    Minister is authorized  indeed he is charged with the duty  to construct
    highways. All highway construction will cause disruption. Sometimes it will
    damage property, sometimes it will enhance its value. To fix the Minister with
    liability for damages to every landowner whose property interest is damaged, by
    reason only of the construction of a highway on neighbouring lands, would place
    an intolerable burden on the public purse. Highways are necessary: they cause
    disruption. In the balancing process inherent in the law of nuisance, their
    utility for the public good far outweighs the disruption and injury which is
    visited upon some adjoining lands. The law of nuisance will not extend to allow
    for compensation in this case.

[137]

The boards
    consideration of the utility of the new highway at p. 12 of its reasons was, in
    my view, insufficient. In
Mandrake
    Management
, at para. 50, this court directed that where an essential
    public service is involved the factor of the utility of the defendants conduct
    must not be disregarded.
Indeed, I think
    it must be given substantial weight
 (emphasis added). The direction in
Mandrake Management
employs mandatory
    language. The boards failure to give effect to that direction constitutes, in
    my opinion, an error of law.

[138]

Given the compelling
    argument that the actions of the MTO were not only in the public interest but also
    necessary for public safety, there is good reason to believe that had the board
    given the appropriate weight to this factor, the scales would have heavily
    tilted toward a finding that the interference was reasonable.

[139]

The boards
    near-exclusive focus on its conclusion that the interference with access was
    substantial, its failure to take into account the characteristics of the
    location and its failure to give adequate weight to the utility of the new
    highway, require this court to perform the analysis itself: see
Mandrake Management
, at para. 49.

[140]

When the boards
    factual findings are properly applied to the various elements of the
    reasonableness analysis, I would conclude, based on the observations made
    above, that the interference caused by the MTOs conduct was not
    unreasonable.  As the board reasonably
    concluded, the interference amounted to a serious impairment in nuisance.
    However, the interference was such that it fell within the boundaries of what
    the reasonable property owner in the area should be expected to tolerate and
    was the result of a project that served the public interest  more, was
    actually essential to public safety.  Simply
    put, the highway was built to save lives. In the light of the substantial
    weight to be given to this factor in the circumstances, it is difficult to see
    how this change in the access to the Antrim property, particularly given the
    fact that it actually brought the Antrim truck stop in line with the access
    typical of Ontario truck stops, can be viewed as unreasonable.

Balancing

[141]


In failing to properly
    carry out the reasonableness analysis, the board failed to give effect to the
    fundamental purpose of the law of nuisance: balancing the competing rights of
    property owners to use their land as they wish.

[142]

The board did acknowledge
    at p. 11 of its reasons that nuisance involves a balancing of interests:

The Board does not interpret the
St. Pierre
reasoning as to the necessity of the highway
    construction as argued to be obiter, but rather a finding in that case on
    whether on its facts and with the necessary balancing of interests was the
    second test of being actionable at common law met.

[143]

Unfortunately, it
    failed to balance. Instead, after identifying factors that had been advanced by
    the parties as to the reasonableness of the interference, the board proceeded
    directly to its conclusion that the interference was substantial on the basis
    that access to Highway 17 was not as before. On this alone, without
    contrasting the public benefit with the private detriment and without
    explaining how one outweighed the other, the board concluded that there was a
    common law claim in nuisance. With respect, this was not enough. The board was
    required to consider whether the interference suffered by Antrim was reasonable
    when balanced against the public interest in the project causing that
    interference. That the interference was substantial is only one element of the
    equation.

[144]

When the interference
    to Antrims access, while significant but clearly far from complete, is
    measured against the reasonableness of the MTOs use of its land, in an area through
    which a highway already ran, for the purpose of protecting the public from
    danger, the conclusion must be that Antrim has not made out a case in nuisance.

3.         The
    construction not the use test

[145]

Given this conclusion,
    it is not necessary to address the third issue the MTO raises in this appeal 
    that Antrim is not entitled to damages as it cannot satisfy the construction
    not the use test.

[146]

However, for the sake
    of completeness, I will do so by briefly explaining why I would not give effect
    to this ground of appeal.

[147]

The OMB and the
    Divisional Court both correctly articulated the construction not the use
    test. Coates & Waqué, at p. 10-154.27, clearly indicate that interference
    of the nature in question here should be considered the product of
    construction, not use. If the harm alleged was a loss of traffic flow (which
    does not appear to be compensable in law in any event: see
Re Municipal Expropriation Act Gross and Gross v. City of Saskatoon
(1970),
    73 W.W.R. 272 (Sask. Dist. Ct.), at para. 18), there would be a strong argument
    that the loss was the product of the use of Highway 417 as, had the highway not
    been opened, the traffic may have continued to use Highway 17. However, the
    interference alleged is the change in the access to the truck stop property.
    This is the product of the physical changes to Highway 17, which forces traffic
    travelling in one direction to take a detour to reach the property. It is these
    physical changes, the completed fact of construction (Coates & Waqué, at
    p. 10-74.13), which cause the interference.

[148]

The MTOs arguments on
    this issue relate more closely to the significance of the interference than the
    nature of the interference. It argues that the test is unsatisfied because
    access was only impeded by the construction, not eliminated entirely. However,
    the degree of interference, while an important consideration in whether or not
    the claim would have been actionable at common law, at least where the common
    law claim is framed in nuisance, is not relevant to this stage of the injurious
    affection test. Even if the interference is only minimal, provided it is the
    product of the construction and not the use, it will satisfy the construction
    not the use rule.

[149]

I would not give
    effect to this ground of appeal.

B.

The Cross
    Appeal

[150]

I propose to deal
    briefly with the cross-appeal.

[151]

Antrim contends that
    it is entitled to damages measured by the amount of money required to provide
    it with facilities comparable to what it had on the Highway 17 location, namely
    the cost of acquiring the Arnprior property and replacing the buildings and
    facilities at that site, less the amount it received from the sale of the old
    site, and adjusting for a betterment factor.

[152]

The Divisional Court
    concluded, as would I, that the
Expropriations
    Act
provides compensation for relocating a business only where land is
    taken.  Where, as here, this is not the
    case, the entitlement to compensation is more restrictive.  It is limited to the reduction in the market
    value of the land injuriously affected and personal and business damages.

[153]

This limitation is
    clear upon a proper interpretation of s. 1(1) of the
Expropriations Act
and from the jurisprudence, including
St. Pierre
and
Dell Holdings.

[154]

It is also in keeping
    with policy: as the Supreme Court suggested in
MacArthur
, compensation for injurious affection where no land is
    taken must be limited to the terms of the Act to permit the authorities to
    carry out public works.

VIII.  CONCLUSION

[155]

In
Tock,
LaForest J., in concurring
    reasons, described the question simply as whether in the circumstances it is
    reasonable to deny compensation to the aggrieved party.  As can be seen from this analysis, in my view,
    the answer in the circumstances of this case, is yes.

IX.      DISPOSITION

[156]

As set out in s. 134
    of the
Courts of Justice Act
, R.S.O.
    1990, c. C.43, this court has the power to make any order that could have been
    made by the court below:

134.

(1)
Unless otherwise provided, a court to which an appeal is taken may,

(a) make any order or decision that ought to or
    could have been made by the court or tribunal appealed from;

(b) order a new trial;

(c) make any other order or decision that is
    considered just.

[157]

Accordingly, this
    court may make any order or decision that could have been made by the
    Divisional Court. The Divisional Courts powers on an appeal from the Municipal
    Board under s. 31 of the
Expropriations
    Act
, reproduced above at para. 59 of these reasons, are set out in that
    section.

[158]

Read together, these
    provisions give this court the power to make any order or decision that could
    have been made by the board.

[159]

I would therefore
    allow the appeal, set aside the decision of the Divisional Court and the
    decision of the OMB and dismiss Antrims claim.  I would also dismiss the cross-appeal.

[160]

In the light of the
    agreement of counsel, I would dispose of costs as follows: I would award the
    MTO its costs of the appeal in the amount of $20,000, and of the cross-appeal
    in the amount of $20,000, both inclusive of disbursements and applicable taxes.

RELEASED:

DD                                                              Gloria
    Epstein J.A.

JUN -2 2011                                              I agree Doherty J.A.

I
    agree David Watt J.A.




*    Indicates additions made for the purpose of cross-referencing
    this map with paras. 15 and 16 of the reasons for judgment.





[1]
The issue of the extent to which, if at all, balancing is required when the
    nuisance claim being advanced is based on actual damage to the plaintiffs
    property is currently before this court and is under reserve:  see
Smith v. Inco Ltd.
(2010), 76 C.C.L.T (3d) 92 (Ont. S.C.), appeal as of right to the CA.



[2]

At
    trial,
Inco Ltd.
was found liable in
    nuisance for emitting nickel particles into the air, affecting the value of the
    plaintiffs land. Despite the considerable distance between some of the
    plaintiffs and the source of the alleged interference, the issue of proximity
    was raised neither at trial nor on appeal by Inco.


